DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 36-51 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 22 July 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 July 2020 is withdrawn.  Claims 52-55, directed to a method of delivering an active or diagnostic agent (using the device of claim 36) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hoffman on 15 June 2021.
The application has been amended as follows: 
Claim 56 is canceled.
Reasons for Allowance
Claims 36-55 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Gross (US 2011/0066175), fails to disclose or make obvious a device as described in claim 36. Specifically, Gross fails to disclose or make obvious a gastric retentive device, in combination with the other elements of the claim, which comprises “a carrier portion comprising a first arm and a second arm and an active or diagnostic agent,” where “the carrier portion is coated with a polymer coating on its outer surface.” Gross teaches a gastric retentive agent (10; Fig. 2) that has an “arm” in the form of a duodenal unit (22) that comprises an active agent (¶0056) but Gross has no structure that can be considered a second arm.
The closest prior art of record, Bellinger et al (US 2017/0106099), fails to disclose or make obvious a device as described in claim 36. Specifically, Bellinger fails to disclose or make obvious a gastric retentive device, in combination with the other elements of the claim, which comprises “a carrier portion comprising a first arm and a second arm and an active or diagnostic agent,” where “the carrier portion is coated with a polymer coating on its outer surface.” Bellinger discloses a gastric retentive device (102; Fig. 1E; ¶0242) with arms (120) that are loaded with active substances (¶0194) and can break into multiple parts in order to move past the pylorus (¶0200). However, these loadable arms fail to anticipate or make obvious arms that are distinct from the active or diagnostic agent or that the carrier portion is coated with a polymer coating on its outer surface. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 36. Claims 37-55 are allowed for incorporating the above limitations due to their respective dependencies on claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zalit et al (US 10,195,143), directed to jointly-owned application 15/368,274, discloses a device for a gastroretentive dosage form that has collapsed and expanded forms but is silent regarding a carrier portion with at least two arms that comprises an active or diagnostic agent.
Menachem et al (US 10,485,758), directed to jointly-owned application 14/728,986, discloses a gastroretentive dosage form with two parts that transform from a collapsed configuration to an expanded configuration but is silent regarding a carrier portion that is coated with a polymer and comprises the active or diagnostic agent.
Menechem et al (US 10,737,079), directed to jointly-owned application 16/465,231, discloses a device for extended retention in the stomach with two arms that transforms from a collapsed configuration to an expanded configuration but is silent regarding a carrier portion that is coated with a polymer and comprises the active or diagnostic agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                            /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783